As filed with the Securities and Exchange Commission on December 2, 2009 1933 Act File No. 33-71320 1940 Act File No. 811-8134 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 33 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 34 ¨ EATON VANCE MUNICIPALS TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Tax-Advantaged Bond Strategies Intermediate Term Fund Class A /^ EITAX Class C /^ EITCX Class I /^ ETIIX A diversified fund seeking after-tax total return Prospectus Dated ^ Decembe r 2, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks 5 Investment Objective 2 Management and Organization 6 Fees and Expenses of the Fund ^ 3 Related ^ Performance Information 7 Portfolio Turnover 3 Valuing Shares ^ 7 Principal Investment Strategies 3 Purchasing Shares 8 Principal Risks ^ 4 Sales Charges 10 Performance 4 Redeeming Shares 12 Management 4 Shareholder Account Features 13 Purchase and Sale of Fund Shares 4 Additional Tax Information 14 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment ^ Objective The Funds investment objective is to seek after-tax total return. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $100,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 10 of this prospectus and page ^ 20 of the Funds statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 2.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.60% 0.60% 0.60% Distribution ^ and Service (12b-1) Fees 0.25% 1.00% n/a Other Expenses 0.30
